Citation Nr: 1415865	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for alopecia.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for venipuncture complex regional pain syndrome, type II, claimed as due to a blood test administered by the Department of Veterans Affairs in February 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, dated in April 2007 and April 2010.

The Veteran testified at a Travel Board hearing before the undersigned in October 2012.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for alopecia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran has an additional disability of the left upper extremity that was the result of VA care.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for venipuncture complex regional pain syndrome, type II, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In correspondence dated in October 2009, VA informed the Veteran of what evidence was required to substantiate his claim for compensation under 38 U.S.C.A. § 1151, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman, supra.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran mentioned during his October 2012 hearing that private treatment records have been associated with the claims file and that he had seen them there, there is no evidence that such records exist; the Board notes that the Veteran has frequently submitted detailed personal statements and annotated VA records during the course of this appeal, but has never submitted private treatment records.  Moreover, the Veteran never mentioned any treatment other than VA treatment at previous hearings, indicated that he was forced to buy over-the-counter medication when VA would not prescribe him medication, and was unable to recall the name of a private treating physician when questioned at the October 2012 hearing.  As such, the Board concludes that the Veteran was referring to his VA primary care physician when referring to his "private doctor," as opposed to a VA neurology specialist.  

In addition, a VA medical opinion was obtained in August 2011 in order to evaluate the nature and etiology of the claimed disability at issue.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination with regard to the issue on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Court has held that that the Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the October 2012 Travel Board hearing, the VLJ fully explained the issue.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the circumstances involving the February 2009 VA venipuncture in question and the Veteran's left upper extremity symptomatology, as well as any casual connection between VA's venipuncture and his claimed additional disability.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearings focused on the evidence necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant.

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for venipuncture complex regional pain syndrome, type II, allegedly caused by venipuncture associated with a blood test administered by VA in February 2009. Specifically, he testified that a blood sample was taken from his left arm via venipuncture at the VA Youngstown Outpatient Clinic in Youngstown, Ohio, on February 13, 2009, and that he experienced numbness of the left wrist and inability to move the fingers of his left hand the next day.  Symptoms, including numbness, tingling, and pain radiating from the left elbow, worsened, prompting him to eventually return to VA to seek treatment.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

A review of the Veteran's VA treatment records confirms that a blood specimen was obtained on February 13, 2009.  On February 17, 2009, the Veteran was notified that he needed to undergo "repeat blood work," which was scheduled for the next day.  In July 2009, he returned to the VA Youngstown Outpatient Clinic seeking treatment for ongoing, radiating, sharp and aching pain of the left forearm and left upper arm.  He indicated that this pain had been present since the blood work conducted on February, 13, 2009.  It was also noted that he experienced numbness of the left forearm which also had its onset following the February 13, 2009, blood work, although he did not exhibit shortness of breath or chest pain.  The physician scheduled the Veteran for an electromyography (EMG) and prescribed him Gabapentin (Neurontin).  

An EMG was conducted in September 2009, at which time the Veteran reported pain and weakness of the left arm, forearm, and hand, as well as sporadic numbness of the left wrist, since his February 13, 2009, venipuncture.  The physician opined that the EMG results were consistent with mild left medial antebrachial cutaneous sensory mononeuropathy, possibly related with a needle injury.  In April 2010, he again sought treatment for ongoing, aching pain in his left forearm which he attributed to the blood work conducted on February 13, 2009.  

The Veteran was provided with a VA peripheral nerves examination in August 2011, at which time the Veteran indicated that on February 13, 2009, a needle was inserted into his left elbow twice due to an inability to draw blood during the first insertion.  The Veteran denied any excessive bleeding, rupture of the vessel, or fainting at the time.  He indicated that his vein was "bluish black" upon removing his gauze and bandage 2 hours later, and noticed that his hands became numb approximately 6 hours after the blood test.  

The examiner indicated that he could not determine without resorting to speculation whether or not the Veteran still suffered from any residuals of the previously-diagnosed medial antebrachial cutaneous sensory mononeuropathy documented by EMG findings in September 2009 due to the Veteran's reluctance to answer specific questions.  The examiner added that the motor and sensory examination of the left upper extremity was highly suggestive of a somatization disorder and/or other cause for embellishment.  The examiner opined that it was "not likely at all" that the Veteran suffered from any form of complex regional pain syndrome (CRPS) due to the relatively benign nature of the venipuncture and lack of relevant symptomatology for making such a diagnosis.  He explained that CRPS occurred in the setting of what is considered to be a severe and/or traumatic type of injury to a limb or part of the body causing significant damage to either a nerve root or segment or group of nerved in a particular topographic area, and that venipuncture would not be capable of inflicting this type of trauma in order to have any clinically relevant index of suspicion for this disorder.  The examiner additionally explained that the medial antebrachial cutaneous nerve does not supply any muscles in the upper extremity, as it is a purely sensory nerve which has a territory of innervation over the medial forearm between the elbow and wrist and covers both volar as well as dorsal aspects of the forearm.  As such, the examiner noted that the Veteran's complaints of any weakness in the left upper extremity could not be explained on the basis of the February 2009 venipuncture.  

The August 2011 VA examiner also ordered that additional EMG testing be conducted to ascertain any current residuals of the previously-diagnosed medial antebrachial cutaneous sensory mononeuropathy documented by EMG findings in September 2009.  Such EMG testing was conducted in September 2011, and indicated that the left upper extremity was essentially normal in all nerves with the exception of slightly low median motor amplitude which was of unclear diagnostic significance.  Significantly, the September 2011 EMG did not definitively detect the medial antebrachial cutaneous sensory mononeuropathy documented noted in September 2009.

In October 2011, the VA examiner provided an addendum opinion following the additional EMG testing.  The examiner explained that the EMG was considered borderline normal on the basis of a borderline left median nerve amplitude deficiency.  This deficit was felt to be due to central disorder, suboptimal effort, or pain.  All other nerves tested in the left upper extremity were considered normal.  Therefore, the examiner concluded that there was no electrical evidence to conclude that any chronic residual damage existed in the left upper extremity which could have been caused by the February 13, 2009, venipuncture.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for venipuncture complex regional pain syndrome, type II, claimed as caused by a blood test administered by VA in February 2009.

The Board will begin with an analysis as to whether the Veteran has an additional disability as a result of VA care.  The Board concludes that the probative and persuasive evidence of record reflects that he does not.  In this regard, the Board does not dispute that following the Veteran's venipuncture in September 2009, the Veteran experienced radiating pain and numbness in the left upper extremity.  

However, the Board affords the August 2011 VA examiner's conclusion that the Veteran does not have any chronic residual damage in the left upper extremity as a result of the February 13, 2009, venipuncture to be highly probative.  In the August 2011 examination report, the examiner explained that CRPS occurs as a result of a severe and/or traumatic type of injury to a limb or part of the body causing significant damage to either a nerve root or segment or group of nerves in a particular topographic area, and that the September 2009 venipuncture would not be capable of inflicting this type of trauma.  The examiner additionally explained that the medial antebrachial cutaneous nerve does not supply any muscles in the upper extremity, as it is a purely sensory nerve which has a territory of innervation over the medial forearm between the elbow and wrist and covers both volar as well as dorsal aspects of the forearm.  As such, the examiner noted that the Veteran's complaints of any weakness in the left upper extremity could not be explained on the basis of the February 2009 venipuncture.  Finally, after reviewing the results of another EMG, the examiner concluded that there was no electrical evidence to conclude that any chronic residual damage existed in the left upper extremity which could have been caused by the February 13, 2009, venipuncture.  

The August 2011 VA examiner referenced the Veteran's statements regarding his symptoms following the February 13, 2009, venipuncture at the VA Youngstown Outpatient Clinic.  Moreover, the opinion was based on the examiner's expertise as a physician specializing in neurology.  Thus, the Board affords this opinion great weight and persuasive value.

The Board considered the Veteran's statements made in support of his claim.  In certain instances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to state that any symptomatology of the left upper extremity is etiologically related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the administration of the February 2009 venipuncture.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.  

Thus, the Veteran's assertions are outweighed by the August 2011 VA examiner's opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no other probative medical evidence of record showing that the Veteran has additional disability of the left upper extremity that was caused by the February 2009 venipuncture, and the Board may not accept unsupported lay speculation with regard to medical issues.  Although the Board acknowledges that a VA physician opined in September 2009 that EMG results were consistent with mild left medial antebrachial cutaneous sensory mononeuropathy, possibly related with a needle injury, the Board affords this opinion very little probative weight.  Specifically, the physician's use of the word "possibly" with respect to the condition's etiology is too speculative to be probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions couched in terms of "may" or "possible" are too speculative).

Accordingly, the probative and persuasive medical evidence does not establish the presence of an additional disability as the result of VA care.  Thus, it is not necessary to discuss whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or whether there was an event that was not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for venipuncture complex regional pain syndrome, type II, claimed as due to a blood test administered by VA in February 2009 is denied.


REMAND

The Veteran also seeks entitlement to an initial compensable rating for his service-connected alopecia.  Specifically, the Veteran had argued that service connection and VA analysis was limited to alopecia of the scalp, whereas his initial claim included hair loss affecting the entire body, to include his legs, arms, back, chest, and groin.  In addition, the Veteran additionally testified about a recurring itch on his bilateral legs.  The Board notes that the Veteran was separately service connected for dermatophytosis/jungle rot of the bilateral feet, and assigned a noncompensable rating effective October 29, 2001.  Moreover, the January 2006 Board decision which granted the Veteran's claim for entitlement to service connection for alopecia explicitly found that any current skin disease other than alopecia was unrelated to service.  

The Board recognizes that the Veteran was last examined in February 2012, at which time he was provided VA skin disease and scars examinations.  The VA skin diseases examination report indicated that the Veteran exhibited scarring alopecia which affected 20 percent of his scalp.  The VA scars examination report identified 4 distinct scars on the Veteran's head which were manifested by hypopigmentation, but which were not painful or unstable and did not result in limitation of function.  

However, at his October 2012 Board hearing, the Veteran testified that while VA had been focusing on hair loss of the head, he sought compensation for hair loss over his entire body, to include his legs, arms, back, chest, and groin.  He also testified that he experienced itching on his legs approximately three times per week which he associated with the hair loss.  Moreover, the Veteran indicated that this condition had been worsening over time.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As such, the Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected alopecia has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected alopecia and any associated skin conditions.  38 C.F.R. §§ 3.326, 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Cleveland, Ohio, and all associated outpatient clinics, including the Youngstown VA Outpatient Clinic, dated from February 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.
2.  The Veteran should be scheduled for an examination to determine the current severity of his service-connected alopecia, to include hair loss over his entire body as well as any associated skin disorders.  The examination should be scheduled when the Veteran is experiencing a flare-up of his skin rash to adequately address the severity of his disability.

All relevant medical records must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be conducted and the examiner should comment on the percent of the Veteran's entire body affected by his alopecia and whether he takes any medications (and, if so, then for what duration) to treat his condition.  The examiner should also comment as to the impact of alopecia on the Veteran's daily activities.  

If a skin disability other than alopecia is diagnosed, then the examiner should opine as to whether this is a complication of his service-connected alopecia or whether it constitutes a separate disability.  If it is part of the Veteran's alopecia, it should be addressed in the rating.  If it is diagnosed as a separate disability, then the examiner should opine as to whether the diagnosed disability is at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to the Veteran's military service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is proximately caused or aggravated by a service-connected disability, specifically to include alopecia.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After undertaking the development above, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and afford them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


